94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re Sharon N. GUNBERG, Debtor.MINNEAPOLIS COMMUNITY DEVELOPMENT AGENCY, Appellee,v.Sharon N. GUNBERG, Appellant.
No. 95-3377.
United States Court of Appeals, Eighth Circuit.
Submitted June 14, 1996.Filed August 15, 1996.

Before BOWMAN, JOHN R. GIBSON, and BEAM, Circuit Judges.

PER CURIAM

1
Sharon N. Gunberg sought relief under the Bankruptcy Laws.  The Minneapolis Community Development Agency filed a complaint objecting to Gunberg's discharge.  In the ensuing adversary proceeding, the Bankruptcy Court1 denied Gunberg's discharge.  Gunberg appealed to the District Court,2 which affirmed the judgment of the Bankruptcy Court.  Gunberg now appeals to this Court, arguing that the Bankruptcy Court erred in several respects and that the decision of the District Court should be reversed.


2
Having considered all of Gunberg's arguments, we conclude that the Bankruptcy Court committed no error of law, that the District Court's decision affirming the Bankruptcy Court is correct, and that an opinion by this Court would lack precedential value.  Accordingly, the decision of the District Court is affirmed without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of Minnesota


2
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota